Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (US 2016/0190566) as applied to claim 1 above, and further in view of Yamaguchi (US 2013/0323589).
Regarding claims 1 and 4, Shiozaki discloses a positive electrode for a nonaqueous electrolyte secondary battery (see abstract) comprising, 
a positive electrode current collector (30); 
a positive electrode mixture layer (32) which is disposed on at least one surface side of the positive electrode current collector (as depicted in Fig. 2); and 
an intermediate layer (protective layer 31) which is interposed between the positive electrode current collector and the positive electrode mixture layer (as depicted in Fig. 2), 
wherein the intermediate layer contains insulating inorganic particles having a thermal conductivity of less than 50 W/mK (see paragraph 29 which discloses that in the protective layer 31, 70-99.8% is an inorganic material such as aluminum oxide which has a thermal conductivity less than 50 W/mK), highly thermal conductive particles having a thermal conductivity of 50 W/mK (such as the electroconductive material listed in paragraph 31 such as graphite, which has a thermal conductivity greater than 50 W/mK) or more, a thermoplastic resin, and polyvinylidene fluoride (see paragraph 32 which discloses that the binder material can be a combination of a polyolefin resin and PVdF); and 
the content of the inorganic particles is 50% by mass or more relative to the mass of the intermediate layer (as mentioned above an in paragraph 29). 
Shiozaki discloses a conductive material comprising a conductive carbon in the protective/intermediate layer but does not explicitly disclose the claimed composition for the highly thermal conductive particles.  More specifically, Shiozaki does not teach wherein the highly thermal conductive particles are at least one selected from the group consisting of metal particles containing Al, metal particles containing Au. metal particles containing W, aluminum nitride particles, boron nitride particles, silicon nitride particles, and silicon carbide particles. 
Yamaguchi also discloses a current collector structure which comprises a coating layer/intermediate layer on the current collector (see abstract).
Yamaguchi teaches a wide variety of well known conductive materials that can be including as a conductive particle in the intermediate/coating layer such as many of the carbon materials listed by Shiozaki, as well as metal powders of gold and aluminum (see paragraphs 27-30).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the metallic conductive powders of Yamaguchi to the protective layer of Shiozaki in place of the carbon conductive materials.  Such a modification is nothing more than a simple substitution of one known element for another to yield entirely predictable results.
Shiozaki further discloses the content of the highly thermal conductive particles is 0.1% to 20% by mass relative to the mass of the intermediate layer (see paragraph 31) which significantly overlaps the claimed range but does not explicitly teach the exact range claimed.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Shiozaki further discloses the content of the thermoplastic resin is 3 to 25% (see paragraph 32 which discloses a binder composition of 0.1-20% which significantly overlaps the claimed range).  Shiozaki, however, does not explicitly disclose the claimed range. However, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claim 3, Shiozaki further discloses the thermoplastic resin is at least one selected from the group consisting of a polyolefin, a polycarbonate, a polyamide-imide, a polystyrene, a polyurethane, and an acrylic resin (as mentioned above and in paragraph 32). 
Regarding claim 8, Shiozaki further discloses a nonaqueous electrolyte secondary battery comprising: the positive electrode according to claim 1; a negative electrode; and a nonaqueous electrolyte (paragraph 17).
Regarding claim 7, Shiozaki further discloses the ranges of the resin/binder and the highly thermal conductive particles/conductive particles (as mentioned in the rejection of claims 5 and 6 above).   These ranges taken together overlap the claimed ratio.  Shiozaki, however, does not explicitly disclose the claimed range but does teach an overlapping range.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. On page 8, Applicant argues that one of ordinary skill would not have chosen the various electroconductive materials of Yamaguchi and include them in the apparatus of Shiozaki because the two reference discloses two different compositions of the intermediate layer.  The Office respectfully disagrees with this argument.  As mentioned in the rejection above, Yamaguchi discloses a handful of preferable options for an electroconductive material.  This includes the carbonaceous material that is taught by Shiozaki.  The similarity in the types of electroconductive materials disclosed by these two references would have motivated one of ordinary skill in the art to modify Shiozaki with the electroconductive materials of Yamaguchi and expect predictable results. 
Furthermore, Applicant argues the criticality of the claimed ranges and points to Table 1 which allegedly illustrates this criticality.  The Office notes, however, that the data produced in Table 1 is not commensurate in scope with claim 1.  Table 1 gives specific examples which include the materials of the inorganic particles and the conductive materials which are not claimed.  See MPEP 716(d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725